Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group 1, claims 1-13 in the reply filed on 128/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. US Patent Application Publication 2005/0148263

As to claims 1-3, Zhou teaches a calendering roll configured for thermally bonding fibers of a nonwoven fabric (paragraphs 0032) to each other to define a coherent web (paragraph 0046), the calendering roll comprising a pair of cooperating rolls (paragraph 0045; Figure 1) in which one of the rolls comprises a plurality of 3-dimensional geometric cylindrical or rod shaped bonding patterns extending in a cross-direction of the roll (paragraph 0045), Zhou does not specifically teach the bonding patterns having a length that is from about 1.5 to 10 times the width. However, Zhou teaches various bond patterns are within the scope of the invention including diamond patterns (paragraph 0045) which typically have a longer length than width.  It would have been obvious to one having ordinary skill in the art to provide a length to width ratio as claimed since providing different shaped bond patterns since such a modification would have involved a mere change in the shape of the component, which Zhou teaches is acceptable.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

 
As to claims 4-6, Zhou incorporates by reference Hansen et al. USPN 3855046 (paragraph 0045).  Hansen teaches the bond pattern covers a surface area of the web of about 17.5% (Hansen col. 10, lines 36-39) which is within the claimed range. Zhou further teaches examples of bonding patterns with a 15% to about a 21% bond area (paragraph 0045).  It is reasonable to conclude the fabric bond pattern correlates to the bond pattern on the calendaring roll. As to claim 7, Zhou teaches a system for preparing a nonwoven fabric (paragraphs 0032), the system comprising: a first polymer source configured to provide a stream of molten or semi-molten resin (Figure 1; paragraph 0090); a first spin beam 20 in fluid communication with the first polymer source, the spin beam configured to extrude and draw a plurality of continuous filaments (paragraphs 0011, 0033, 0034, 90; Figure 1); a collection surface 30 disposed below an outlet of the spin beam onto which the continuous filaments are deposited to form a nonwoven fabric (Figure 1; paragraph 0090); a calender roll 60 positioned downstream of the first spin beam (Figure 1), the calender roll 60 comprising a pair of cooperating rolls 60 (paragraph 0093) in which one of the rolls comprises a plurality of 3-dimensional geometric cylindrical (paragraph 0093).  
As to claims 8 and 9, the system further comprising a second polymer source and second spinbeam 35 in fluid communication with the first spin beam, the first spinbeam configured to extrude continuous bicomponent filaments (paragraphs 0044, 0090). The second spinbeam 35 disposed between the first spinbeam 20 and the calender roll 60 (Figure 1). As to claim 10,  the second spinbeam 35 is configured to form a meltblown nonwoven fabric (paragraphs 0014, 0016, 0034, 0044. 0090). As to claims 11 and 12, Zhou does not specifically teach the bonding patterns having a length that is from about 1.5 to 10 times the width. However, Zhou teaches various bond patterns are within the scope of the invention including diamond patterns (paragraph 0045) which typically have a longer length than width.  It would have been obvious to one having ordinary skill in the art to provide a length to width ratio as claimed since providing different shaped bond patterns since such a modification would have involved a mere change in the shape of the component, which Zhou teaches is acceptable.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
As to claim 13, Zhou incorporates by reference Hansen et al. USPN 3855046 (paragraph 0045).  Hansen teaches the bond pattern covers a surface area of the web of about 17.5% (Hansen col. 10, lines 36-39) which is within the claimed range. Zhou further teaches examples of bonding patterns with a 15% to about a 21% bond area (paragraph 0045).  It is reasonable to conclude the fabric bond pattern correlates to the bond pattern on the calendaring roll.  or rod shaped bonding patterns extending in a cross-direction of said roll, said bonding patterns having a length that is from about 1.5 to 10 times the width. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. USPN 4144368 and Smith et al. US Patent Application Publication are cited to show nonwovens bonded by calendar rolls with bond areas in the claimed range. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781